DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are pending and currently under consideration for patentability.	
Response to Amendment
Amendments to overcome the 112(b) rejection, is accepted by the examiner. Accordingly, the previously applied 112(b) rejection and drawing objections have been withdrawn.
Response to Arguments
Applicant's arguments filed May 3rd, 2022 have been fully considered but they are not fully persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hakky discloses a first spacer, and Erbey discloses three or more flexible tubes. 
In response to the argument that flexible tubes of Erbey cannot be added to the cannula head of Hakky, the rejection has been amended so that the entire cannula head is replaced with the head of Erbey. This would allow the fluid to flow into the head of the Hakky and continue into the lumen and elongated member of Hakky. By replacing the head, the head would be able to function in same way as the proposed invention, and the flexible wings would be removed completely. 
Applicant’s arguments, see page 7, filed May 3rd, 2022, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Erbey in view of Hakky in view of D’Andrea (US PGPUB 20140257013 A1), D’Andrea teaches a second spacer proximal to a first spacer affixed to the distal end of an elongated member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hakky (US 8137337 B2) in view of Erbey (US 10307564 B2) and D’Andrea (US PGPUB 2014/0257013 A1).
Regarding Claim 1 Hakky teaches:
A percutaneous cannula device (catheter, 10), comprising: 
a. an elongated member (tubular member, 32), such as a tube (tubular body, 12), having a proximal end (proximal end, 16), a distal end (distal end, 40), a wall (wall, 44) defining a lumen or passageway, and a longitudinal axis (Figures 1-2); 
b. an actuator (actuator, 38) extending within the passageway of the elongated member (12) from the proximal end (16) of the elongated member to beyond the distal end (40) of the elongated member (12) (Figure 14B) (column 10, lines 58-67); 
c. a head unit (34) attached to and extending from a distal end (40) of the elongated member. 
And three or more members (wings, 58) spaced in a pattern around the actuator. (figure 14B). 
And a first spacer (tip, 54) affixed to a distal end of the actuator (38) and affixed to distal end of the head unit (34) (figure 14B).
	Hakky fails to disclose three or more flexible tubes with a plurality of holes, and flexible tubes in a pattern around the actuator.
However, Erbey teaches a drainage catheter (catheter, 512) (abstract) comprising: a plurality of flexible tubes (tubes, 522) (figure 8)(column 29 line 67 -column 30 line 1: tubes formed from elastic), each flexible tube  (522) having a wall (body, 526), a lumen (drainage lumen, 534 ), a proximal end, a distal end (figure 8), and a plurality of holes (drainage ports, 534) (figure 8) extending through the wall of one or more of the three or more flexible tubes (column 29 line 67 -column 30) (figure 8); d. a closed fluid path defined by at least the flexible tubes (522) (figure 8), and extending to an outlet (figure 1) from the device to which suction can be applied (column 40, lines 64-67) to draw fluid through the holes (534) of the flexible tubes (522), through the flexible tubes (522), and through the outlet (abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the cannula head of Hakky to include multiple flexibles tubes, similar to that disclosed by Erbey, in order to provide a cannula head that can expand and contract with fluid flow while allowing increased fluid drainage therethrough, as suggested by Erbey in column 29 line 67 -column 30 line 1 the flexible tubes also allow for ease of insertion.
	Both Hakky and Erbey fail to teach a second spacer proximal to the first spacer affixed to the distal end of the elongated member. However, D’Andrea teaches a second spacer (See Annotated Figure 19 below) proximal to a first spacer (probe, 911), affixed to the distal end of an elongated member (catheter, 910) (figure 19)(paragraph 0118).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the head unit of Hakky in view of Erbey to include a second spacer similar to that disclosed by D’Andrea so that the flexible tubes attach together at the elongated member (D’Andrea, paragraph 120).

    PNG
    media_image1.png
    392
    563
    media_image1.png
    Greyscale

Regarding Claim 2 Hakky in view of Erbey and D’Andrea teaches the device of claim 1. Hakky further teaches wherein the guide (latch 86) is configured to apply friction to the actuator to restrict movement of the actuator in the direction of the longitudinal axis within the guide (column 9 line 60- column 10 line 11).
Regarding Claim 3 Hakky in view of Erbey and D’Andrea teaches the device of claim 1.  Hakky further teaches a device further comprising a delivery tube having a lumen (column 11, line 52-54), wherein at least a portion of the elongated member (12) , the actuator (38), and the head unit are slidably-enclosed within the second tube (holder 106) and at least the head unit (34) is configured to slide out of the delivery tube (column 10, lines 58-67), allowing expansion of the flexible tubes beyond a diameter of the delivery tube (figure 14A and 14B).
Regarding Claim 4 Hakky in view of Erbey and D’Andrea teaches the device of claim 1, and Hakky further teaches a device wherein the elongated member (12) is a flexible tube (column 29 line 67 -column 30 line 1, material for tubular member can be silicon/rubber).
Regarding Claim 6 Hakky in view of Erbey and D’Andrea teaches the device of claim 1. Hakky and D’Andrea fail to teach six or more of the flexible tubes.  Erbey teaches the device with six flexible tubes (522) (figure 8). It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the number of tubes disclosed by Hakky in view of Erbey in view of D’Andrea  to include 6-12 tubes, similar to that disclosed by Erbey, in order to allow increased drainage therethrough, as suggested by Erbey in column 30, lines 5-9 . Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co.v. Bemis Co., 193 USPQ 8.
Regarding Claim 8 Hakky in view of Erbey and D’Andrea teaches the device of claim 7. Hakky teaches the invention wherein the head elements (34) extend through the lumen of the elongated member (32) and beyond a proximal end of the elongated member (32) (figure 14A-B). However, Hakky and D’Andrea fail to teach flexible tubes. Erbey teaches a flexible tube (522). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to the cannula head of Hakky in view of Erbey in view of D’Andrea to include a flexible tube instead of wings similar to that disclosed by Erbey in order to allow for fluid drainage and so the ports are not occluded (as motivated by Erbey, column 27: lines 27-30).

Claims 5, 7 and 9- 14 are rejected under 35 U.S.C. 103 as being unpatentable Hakky (US 8137337 B2) in view of Erbey (US10307564B2) and D’Andrea (US PGPUB 20140257013 A1), as applied to claim 1 above, and further in view of Samson et all (US 6673042 B1).
Samsun is disclosed in the IDS and teaches a cannula used in medical procedures to allow greater fluid flow through blood vessels (Field of Invention) comprising: a vacuum (Description of invention - paragraph 2) leading to a fluid reservoir (background of invention , paragraph 6) . 
Regarding Claim 5 Hakky and Erbey and D’Andrea in view of Samson teaches the device of claim 1. Erbey teaches a device wherein the proximal ends of the flexible tubes (522),  end within the elongated member and are connected to the lumen of the elongated member (figure 8 and 11a), forming a closed fluid path having an outlet such that the device can draw blood through the holes (2) of the flexible tubes (column 5, lines 7-31), through the elongated member (figure 7).  
Both Hakky and Erbey fail to teach a second spacer proximal to the first spacer affixed to the distal end of the elongated member. However, D’Andrea teaches iii. a second spacer (See Annotated Figure 19 below) proximal to the first spacer (probe, 911), affixed to the distal end of the elongated member (catheter, 910) (figure 19).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the head unit of Hakky in view of Erbey to include a second spacer similar to that disclosed by D’Andrea so that the flexible tubes attach together at the elongated member (D’Andrea, paragraph 120).
Hakky,  Erbey, and D’Andrea fail to teach a vacuum source attached to an outlet. Samson teaches a device wherein a closed fluid path having an outlet connected to a vacuum device, so that suction applied by the vacuum device to the outlet (column 5, lines 4-18)  and the fluid will flow through the outlet, e.g., into a container (column 1, lines 55-65)). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to the cannula of Hakky in view of Erbey in view of D’Andrea to include a vacuum source attached to an outlet similar to that disclosed by Samson, since Samson states at paragraph 2 in the description of the invention that such a modification would allow for the drainage ports to not become occluded.

Regarding Claim 7 Hakky, in view of Erbey and D’Andrea teaches the device of claim 1. Hakky teaches a device in which wherein the proximal ends (16) of the tubes (34) extend from the elongated member (12) (figure 14B). Erbey teaches a device that can draw blood (column 1, lines 63-65) through the holes of the flexible tubes (522), through the flexible tubes, and through the outlet Hakky, Erbey and D’Andrea fail to teach a vacuum source attached to an outlet. Samson teaches a device wherein outlet connected to a vacuum device, so that suction applied by the vacuum device (column 5, lines 4-18)  can draw blood through the tube (column 9, lines 36-54), and through the outlet, e.g., into a container (column 5, lines 4-18). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to the cannula of Hakky in view of Erbey in view of D’Andrea to include a vacuum source attached to an outlet similar to that disclosed by Samson, since Samson states  at column 5, lines 4-18 that such a modification  would allow for the drainage ports to not become occluded.

Regarding Claim 9 Hakky in view of Erbey, and D’Andrea teaches the device of claim 1. Hakky, Erbey and D’Andrea fail to teach a vacuum source attached to an outlet. Samson teaches a device comprising a vacuum source attached to the outlet configured to apply suction to the outlet (column 5, lines 4-18). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to the cannula of Hakky in view of Erbey in view of D’Andrea to include a vacuum source attached to an outlet similar to that disclosed by Samson,  since Samson states  at column 5, lines 4-18 that such  a modification  would allow for the drainage ports to not become occluded. 

Regarding Claim 10 Hakky, Erbey, and D’Andrea teaches the device of claim 1. Hakky, Erbey, and D’Andrea fail to teach a vacuum source as a vacuum chamber, pump or syringe. Samson teaches a device comprising a wherein the vacuum source is a vacuum chamber, a vacuum system, a pump, or a medical syringe (column 5, lines 4-18). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to the cannula of Hakky in view of Erbey and D’Andrea to include a vacuum source attached to an outlet similar to that disclosed by Samson, since Samson states  at column 5, lines 4-18 that such a modification  would allow for the drainage ports to not become occluded. 

Regarding Claim 11 Hakky in view of  Erbey and D’Andrea teaches the device of claim 1. Hakky, Erbey, and D’Andrea fail to teach a liquid trap. Samson teaches a device comprising a liquid trap between the outlet and the vacuum source, such as a trap (Fluid reservoir, background: paragraph 10). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to the cannula of Hakky in view of Erbey and D’Andrea to include a reservoir attach similar to that disclosed by Samson, since Samson states in column 2, lines 45-55, that such a modification would allow for a more compact circuit that requires less priming volume. 

Regarding Claim 12 Hakky in view of  Erbey and D’Andrea teaches the device of claim 1. 
Hakky teaches a device (10):
 A method of draining a fluid from a site in a patient (column 1 line 66- column 2 line 3) , comprising:
a. inserting the device of claim 1 with the head unit (34) at a site in a patient (column 6, lines 37-40); and
b. drawing the actuator (38) toward the proximal end (16) of the device (10), thereby expanding the head unit at the site in the patient (column 6, lines 37-40) (figure 14B).
Hakky, Erbey and D’Andrea fail to teach applying a vacuum to the outlet device. 
Samson teaches applying a vacuum to the outlet of the device (column 5, lines 4-18), thereby draining fluid present at the site of the patient (abstract).Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to the cannula of Hakky in view of Erbey and D’Andrea to include a vacuum similar to that disclosed by Samson, since Samson states  at column 5, lines 4-18 that such  a modification  would allow for the drainage ports to not become occluded.

Regarding Claim 13 Hakky, Erbey, and D’Andrea in view of Samson teaches the device of claim 12. Hakky further teaches: 
a. moving the actuator (38) toward the distal end (40) of the device, thereby contracting the head unit (24) (column 6, lines 37-45) and 
b. removing the device from the patient (column 6, lines 37-45)

Regarding Claim 14 Hakky in view of Erbey and D’Andrea teaches the device of claim 1. Hakky, Erbey and D’Andrea fail to teach wherein the site of the patient is the right or left atrium of the heart of the patient. Samson teaches a device wherein the site of the patient is the right or left atrium of the heart of the patient (column 10, lines 36-38).  Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to the cannula of Hakky in view of Erbey and D’Andrea to use in the right atrium similar to that disclosed by Samson, since Samson states in the field of the invention that the fluid drainage catheter can be used to increase blood flow in a vessel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 6270490 B1, US 4804163 A, US 20120253295 A1, and US 20030130610 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/ Examiner, Art Unit 3781           
/ANDREW J MENSH/Primary Examiner, Art Unit 3781